Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-10, 13-15, 17-24, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,585,911 to Posch in view of US Patent 8,007,902 to Smith. Posch teaches a refrigerator appliance having an inner liner made from a polymer with a filler. The polymer is bimodal polyethylene. The filler is talc and ranges from 10 to 60 percent of the composition (Posch, Col 2, lines 42-53). 
Posch does not expressly disclose the polymer is a blend of propylene-ethylene copolymer and polyethylene. Smith teaches a sheet formed of thermoplastic polyolefin (TPO) typical includes a mixture of both virgin polymer and regrind polymer. TPO is a blend of an olefin, an elastomer, and a filler such as talc. The TPO for backing layer (7) is polypropylene/ethylene copolymer (Smith, col 7, 31-52) with an olefin from the PE family (Smith, Col 7, lines 53-67 and col 8, lines 1-7). A filler constitutes 0-40% of the backing layer (Smith, col 8, lines 8-21). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the refrigerator of Posch by using polymer blend (EPO with PE) with filler as taught by Smith as to improve cost and balance the properties of the material. 
Posch in view of Smith discloses every element as claimed and discussed above except the particular ratio or percentage of copolymers (random/block), HDPE amount, polypropylene homo-polymer, etc. It would have been obvious to one having ordinary skill in the art at the same time the invention was made to make the particular ratio or percentage of copolymers (random/block), HDPE amount, polypropylene homo-polymer, etc, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05






Claim(s) 1, 3-10, 13-15, 17-24, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent 0 589 033 to Philip in view of US Patent 6,348,536 to Fourty. Philip teaches a refrigerator appliance having at least one internal liner (see page 9, lines 7 and 8), in particular a cabinet liner or a door liner, defining an inner compartment (implicit); wherein the liner is made of a blend material comprising a mixture of a propylene-ethylene copolymer (see page 8, line 19, the ethylene-propylene rubber polymer described therein being a copolymer) and a polymer selected in the group consisting of PE (see page 8, line 19, "and high density polyethylene") and EVA (see page 7, lines 36 to 40). The blend material is a physical (implicit) mixture of said polymer and said propylene-ethylene copolymer. The polymer blended with the ethylene-propylene copolymer is a high density polyethylene (see page 8, line 19). The method (see page 6, line 47 to page 7, line 27) for manufacturing a liner, in particular a cabinet liner or a door liner, of a refrigerator appliance (see page 9, lines 7 and 8); the method comprising the steps of preparing (implicit) a blend material comprising a mixture of a propylene-ethylene copolymer (see page 8, line 19, the ethylene-propylene rubber polymer described therein being a copolymer) and a polymer selected in the group consisting of: PE (see page 8, line 19, "and high density polyethylene") and EVA (see page 7, lines 36 to 40);   extruding (see page 6, lines 48 to 50) the blend material into sheets (12);  thermoforming (see page 7, lines 25 to 27) a sheet of said blend material to shape the liner (2).   The blend material is a physical (implicit) mixture of said polymer and said propylene-ethylene copolymer. The polymer blended with the ethylene-propylene copolymer is a high density polyethylene (see page 8, line 19). 
Philip does not expressly disclose a mineral filler of 20 to 50 percent of the composition. Fourty teaches incorporating a functional filler to increase the flexural modulus of a thermoplastic material. The thermoplastic material is an ethylene and propylene copolymer with 25 percent talc. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the refrigerator of Phillip by adding 25 percent talc to the composition as taught by Fourty to increase the flexural modulus. 
Philip in view of Fourty discloses every element as claimed and discussed above except the particular ratio or percentage of copolymers (random/block), HDPE amount, polypropylene homo-polymer, etc. It would have been obvious to one having ordinary skill in the art at the same time the invention was made to make the particular ratio or percentage of copolymers (random/block), HDPE amount, polypropylene homo-polymer, etc, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05

Response to Arguments
Applicant’s arguments, filed 5/18/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Since the subject matter of claim 1 and 15 should have been rejected in the previous office action, therefore this office action is being made non-final. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637